Title: From Thomas Jefferson to Wilson Cary Nicholas, 29 November 1798
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Th:J to Colo. W. C. Nicholas
            Nov. 29. 98
          
          The more I have reflected on the phrase in the paper you shewed me, the more strongly I think it should be altered. suppose you were to instead of the invitation to cooperate in the annulment of the acts, to make it an invitation: ‘to concur with this commonwealth in declaring, as it does hereby declare, that the said acts are, and were ab initio—null, void and of no force, or effect’ I should like it better. health happiness & Adieu.
        